DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
The amendment of 01/07/2022 is acknowledged and entered. Upon further search and consideration, new grounds of rejection are set forth below. The finality of the Office action mailed 10/15/2021 is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,098,347. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘347 claim 1 discloses a “chip for nucleic acid amplification”, which chip “comprises at least one microchannel”, which microchannel comprises “curved-channel portions each set in a denaturation temperature zone and an extension/annealing temperature zone” and “a [which would have been understood to be “one”] linear intermediate-channel portion connecting the curved-channel portions” and “connections at both ends of the microchannel”. ‘347 claim 1 also discloses that “at least one liquid delivery mechanism selected from a microblower and a fan…is connected to at least one of the connections of the microchannel, that allows the sample solution to move between the two temperature zones”. ‘347 claim 1 also discloses “at least one fluorescence detector capable of detecting movement of a sample solution between the two temperature zones”.
between the two temperature zones”.
While ‘347 claim 1 does not stipulate that there is “only one curved-channel portion corresponding to a denaturation temperature zone” and “only one curved-channel portion corresponding to an extension/annealing temperature zone” per microchannel, it would have been understood that since there is only “a” (i.e. “one”) linear intermediate-channel portion of the channel to which the “curved-channel portions” were connected, then there could only be one “curved-channel portion” at each end of the “linear intermediate-channel portion”. In addition, the chip disclosed by ‘347 claim 1 is illustrated in ‘347 figure 2, which clearly shows that each microchannel only comprises two “curved-channel portions”, one in each temperature zone on either side of the “linear intermediate-channel portion”.
As set forth in MPEP 804(II)(2)(a):

“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."”
Since figure 2 of the ‘347 patent clearly provides support for the “chip” recited in ‘347 claim 1, it is not improper to consider this figure when interpreting the ‘347 patent claim. Under the broadest reasonable interpretation of ‘347 claim 1 in light of ‘347 figure 2, the ‘347 claim 1 language “curved-.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,098,347. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘347 claim 2 discloses a chip comprising a microchannel with curved-channel portions corresponding to denaturation temperature zones and extension/annealing temperature zones and linear intermediate-channel portion connecting the curved-channel portions, as well as connection portions connectable to a microblower as set forth in the instant claims, as well as using a microblower to reciprocate a PCR reaction solution between the two temperature zones. ‘347 claim 2 additionally discloses a control mechanism that controls the microblowers in response to a signal relating to movement of the solution, which signal is from a fluorescence detector capable of detecting movement of the solution between the two temperature zones.
While ‘347 claim 2 does not explicitly disclose “stopping the microblower upon confirming the passage of the sample solution at one place of the linear intermediate-channel portion by [the] fluorescence detector, thereby controlling the stop position of the PCR sample solution in the extension/annealing temperature zone [or denaturation temperature zone]”, it would have been obvious to one having ordinary skill in the art to do so, since: (a) ‘347 claim 2 discloses a pair of microblowers (one at each connection of the microchannel) to control fluid movement, (b) ‘347 claim 2 discloses “reciprocal-flow” (i.e. back-and-forth) between the temperature zones, (c) ‘347 claim 2 discloses that “liquid delivery stops”, (d) ‘347 claim 2 discloses that liquid movement was controlled based on a fluorescent signal indicative of movement “between the two temperature zones”, and (e) it 
Therefore, it would have been obvious to one of ordinary skill in the art to “stop” the microblowers when the sample had moved passed the fluorescence detector and arrived at either of the two temperature zones, so as to allow for the sample to be exposed to the appropriate temperature for either denaturation or annealing/extension, prior to moving the sample in the reciprocal direction toward the other temperature zone.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,098,347 in view of Kopp (Science 280:1046-1048 (1998), IDS reference). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘347 claim 2 discloses using microblowers or fans to control movement of a PCR reaction solution within a microchannel of a chip reciprocally between a denaturation temperature zone and an annealing/extension temperature zone, which chip is placed on a “substrate” of a device comprising heaters to form each temperature zone (thereby “connecting” the microchannel to each temperature zone). ‘347 claim 2 further discloses that there are connections at each end of the microchannel to which the microblowers or fans are connected, and that the microblowers or fans are “configured to be open to atmospheric pressure when liquid delivery stops”.
‘347 claim 2 does not disclose that the “substrate” on which the chip is placed is “flat (i.e. that the temperature zones “are disposed on a flat surface”).
Kopp disclosed a PCR chip comprising a microchannel though which a PCR reaction was passed between temperature zones created by copper blocks (figure 1). As seen in figure 1, both the chip and the copper blocks had flat surfaces, these flat surfaces forming the mating surface between the chip and the blocks.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2004/0180346).
The terms “chip” and “microchannel” were searched in the instant specification for an explicit definition, and none was found.
Anderson disclosed a chip (figure 3, PCR section 302) comprising a microchannel (309), one curved channel portion corresponding to a denaturation temperature zone (at heater 310), one curved channel portion corresponding to an annealing/extension temperature zone (at cooler 315), one linear intermediate channel portion connecting the two curved portions, and connection portions (connecting the ends of the channel to pump 311), wherein the chip allows measurement of fluorescence intensity in the microchannel at the linear intermediate channel portion (narrowed channel portion positioned between laser 312 and detector 313; paragraph [0039] indicates the signal can be fluorescent).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glezer (US 2012/0178091) disclosed a PCR chip with a curved channel portion in a denaturation zone and a curved channel portion in an annealing/extension zone, and a linear channel portion connecting the two curved channel portions, as well as connection portions leading into and out of the chip (figure 3h). However, this chip is not disclosed as allowing for fluorescence detection in the linear intermediate portion of the channel.


Conclusion
Claims 1-4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637